OPINION ON REHEARING
PER CURIAM.
We affirm Mays’ conviction for the crime of third degree murder. We reverse, however, Mays’ conviction for the crime of grand theft because that crime was a predicate supporting the murder conviction. See Bell v. State, 437 So.2d 1057 (Fla.1983); Boivin v. State, 436 So.2d 1074 (Fla. 3d DCA 1983), review granted, No. 64,368 (Fla. Mar. 30, 1984). We reverse the reservation of jurisdiction over the sentence on the authority of Pope v. State, 441 So.2d 1073 (Fla.1983), and Owen v. State, 441 So.2d 1111 (Fla. 3d DCA 1983).
Affirmed in part; reversed in part.